Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application is a division of parent application no. 16/548,130.
	Currently, claims 1-20 are pending an examined below.

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 08/27/2021 ("08-27-21 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 08-27-21 IDS is being considered by the examiner. 

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0286980 A1 to Bi et al. ("Bi").
Fig. 22 has been annotated to support the rejection below:
[AltContent: textbox (UP1)][AltContent: textbox (UP2)]
[AltContent: textbox (132)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Dw)][AltContent: arrow][AltContent: arrow][AltContent: textbox (LP11)][AltContent: arrow][AltContent: textbox (LP2)][AltContent: arrow]
    PNG
    media_image1.png
    232
    380
    media_image1.png
    Greyscale



Regarding independent claim 1, Bi teaches a semiconductor device (see Fig. 22) comprising:
a plurality of fins UP1 (270, 163), LP1 (131)/UP2 (270, 166), LP2 (132) (para [0106] - "...one or more vertical fin(s) 131 can be formed on the bottom source/drain layer 120..."; para [0143] - "...the top source/drains 163, 166 can be enlarged to form enlarged top source/drain 270 by further epitaxial growth on the exposed surfaces of top source/drains 163, 166.") disposed on a substrate 110 (para [0041] - "a substrate 110"), wherein respective ones of the plurality of fins UP1 (270, 163), LP1 (131)/UP2 (270, 166), LP2 (132) include a first portion LP1 or LP2 having a first width, and a second portion UP1 or UP2 having a second width greater than the first width (The enlarged top source/drain 270 on the exposed surfaces of top source/drains 163, 166 has a greater width than the underlining fins 131 and 132.); and
a plurality of bottom source/drain regions 121, 121 (separated by isolation region 258) respectively disposed under the plurality of fins UP1 (270, 163), LP1 (131)/UP2 (270, 166), LP2 (132);
wherein the plurality of bottom source/drain regions 121, 121 are respectively disposed under an entirety of the plurality of fins UP1 (270, 163), LP1 (131)/UP2 (270, 166), LP2 (132) along a width direction Dw. 
Regarding claim 11, Bi teaches a spacer layer 240 (para [0212] - "a work function layer 240") disposed adjacent (near) lower portions LP1, LP2 of the plurality of fins UP1 (270, 163), LP1 (131)/UP2 (270, 166), LP2 (132); and
a plurality of liner layers 230 (para [0117] - "gate dielectric layer 230") disposed on sides of respective ones of the lower portions LP1, LP2 of the plurality of fins UP1 (270, 163), LP1 (131)/UP2 (270, 166), LP2 (132) between portions of the spacer layer 240 and the sides of the respective ones of the lower portions LP1, LP2. 

Regarding independent claim 12, Bi teaches a semiconductor device (see Fig. 22) comprising:
a plurality of vertical channel regions UP1 (270, 163), LP1 (131)/UP2 (270, 166), LP2 (132) (para [0106] - "...one or more vertical fin(s) 131 can be formed on the bottom source/drain layer 120..."; para [0143] - "...the top source/drains 163, 166 can be enlarged to form enlarged top source/drain 270 by further epitaxial growth on the exposed surfaces of top source/drains 163, 166.") disposed on a substrate 110 (para [0041] - "a substrate 110"), wherein respective ones of the plurality of vertical channel regions UP1 (270, 163), LP1 (131)/UP2 (270, 166), LP2 (132) include a first portion LP1 or LP2 having a first width, and a second portion UP1 or UP2 having a second width greater than the first width (The enlarged top source/drain 270 on the exposed surfaces of top source/drains 163, 166 has a greater width than the underlining fins 131 and 132.); and
a plurality of bottom source/drain regions 121, 121 (separated by isolation region 258) respectively disposed under the plurality of vertical channel regions UP1 (270, 163), LP1 (131)/UP2 (270, 166), LP2 (132);
wherein the plurality of bottom source/drain regions 121, 121 are respectively disposed under an entirety of the plurality of vertical channel regions UP1 (270, 163), LP1 (131)/UP2 (270, 166), LP2 (132) along a width direction Dw. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is objected to for depending on the rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1, or the base claim 1 is amended to include all of the limitations of claim 2. 
Claims 3-8 are allowable for depending on the allowable claim 2. 
Claim 9 is objected to for depending on the rejected base claim 8, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 8, or the base claim 8 is amended to include all of the limitations of claim 9.
Claim 10 is allowable for depending on the allowable claim 9.	

Claim 13 is objected to for depending on the rejected base claim 12, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 12, or the base claim 12 is amended to include all of the limitations of claim 13. 
Claims 14-19 are allowable for depending on the allowable claim 13. 

Claim 20 is objected to for depending on the rejected base claim 12, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 12, or the base claim 12 is amended to include all of the limitations of claim 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patent No. US 9,837,405 B1 to Cheng et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        25 October 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.